El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Bajo el número 5430 acumuláronse en esta Corte Su-prema los recursos de apelación interpuestos en dos pleitos seguidos en la Corte de Distrito de Mayagüez por José A. Campos y Salustiano Lacourt contra Manuel Yendrell en reclamación de daños y perjuicios sufridos a consecuencia de un mismo accidente. Ambos pleitos fueron fallados en contra de los demandantes.
*212En sn alegato de ochenta y tres páginas, señalan los ape-lantes la comisión de seis errores qne podrían reducirse a uno, a saber: error en la apreciación de las pruebas.
La relación del caso y opinión que sirvió de base a la sentencia dictada en el caso de Campos, dice, en lo pertinente, así:
“La Corte, conforme a la evidencia aportada por ambas partes, considera probados los siguientes hechos esenciales:
“Qne el demandante, José A. Campos, siendo mayor de edad y vecino de Mayagiiez, de ocupación chauffeur, en o allá para el día 21 de junio de 1928 y como a las diez y media de la mañana, en la carretera pública Insular No. 2 que conduce de esta ciudad de Ma-yagiiez al pueblo de Rincón y en el sitio que dicha carretera cruza el Barrio de Hatillo, del Municipio de Añasco, y al conducir como chauffeur el automóvil marca ‘Chevrolet’, tablilla P-260 y pertene-ciente dicho vehículo a Salustiano Lacourt, tuvo un accidente, c'on-sistiendo dicho accidente en que entre el automóvil P-260, guiado allí y entonces por el demandante y otro automóvil truck ‘Graham Brothers’, tablilla N'o. HP-85 y propiedad del demandado, Manuel Vendrell y guiado por éste, hubo un choque o colisión, resultando ambos vehículos con serios desperfectos y habiendo recibido el de-mandante, José A. Campos, y como resultado próximo y 'único de dicho choque, lesiones en diferentes partes del cuerpo.
“ Considerada y pesada cuidadosamente toda la evidencia apor-tada a fin de determinar cuál fué la causa de dicho accidente, el que tuvo lugar al darse alcance, ambos vehículos, los que caminaban en direcciones opuestas, la Corte llega a la conclusión que de toda la evidencia aportada tanto por el demandante como por el demandado, surge un conflicto de prueba, que este Tribunal, tomando en consi-deración muy especialmente la forma en que declararon y se condu-jeron los testigos de una y otra parte en el acto del juicio, resuelve dicho conflicto de prueba a favor del demandado, por entender que el demandante ha dejado de probar y no ha probado la culpa y ne-gligencia que le imputa el referido demandante al demandado en este caso, todo conforme a lo sostenido por la siguiente jurisprudencia: (varias citas).
“Habiendo establecido su demanda el demandante en el presente caso, fundada en el artículo 1803 del Código Civil, y habiendo re-suelto la Corte el conflicto de prueba en cuanto a la causa del acci-dente en este caso a favor del demandado, y por tanto, habiendo *213considerado la Corte que el demandante ha dejado de probar y no lia probado la negligencia del demandado en dicho accidente, no pasa a considerar la evidencia aportada por dicho demandante en apoyo de los daños y perjuicios que alega en su demanda haber sufrido, por entender la Corte que no habiendo probado dicho demandante la culpa y negligencia del demandado, huelga considerar los daños y perjuicios que alega el demandante haber recibido en el accidente en cuestión. ’ ’
•El caso de Lacourt se sometió de común acuerdo por las partes por la misma prueba practicada en el de Campos. La relación del caso y opinión en que se funda la sentencia, es semejante a la del otro caso.
Como un ejemplo del conflicto de la prueba, transcribi-mos los siguientes pasajes de las declaraciones del deman-dante Campos, que guiaba el Chevrolet, y del demandado Vendrell, que guiaba el truck.
Dijo Campos:
“Yo venía de Aguadilla como de diez a once de la mañana por el barrio de Hatillo de Añasco por la carretera No. 2 que es una pú-blica de regreso de Aguadilla y vi venir un truck muy ligero, dando' zig-zags y cuando lo vi venir así detuve mi automóvil, traté de parar, toqué mi bocina y él hizo así y le dió a la parte izquierda de mi carro.”
Y dijo Vendrell:
“P. — ¿Con qué iba Ud.?
“R. — Con un truck que yo mismo manejaba y en la recta esa de Añasco, al pasar el paso a nivel, divisé un carrito que venía, un au-tomóvil y seguí; y a medida que iba acercándome a él, eché para la derecha, pero observé que se acercaba en la misma dirección, y ya iba cerca y le toqué el klaxon y le metí los frenos y paré de repente, y'el chcmffeur del carrito traía la vista inclinada sobre el guía, y el caso fué, que al oír mi klaxon metió los frenos, pero no le dió tiempo y quedó en el medio de la carretera y me dió por el frente mío y se desbarataron los dos carros.”
Alrededor de esos hechos surgieron preguntas- y respues-tas y declaraciones de varios testigos en un sentido y en otro, moviéndose finalmente, al apreciarlos, la conciencia judicial en la forma que ya conocemos.
*214El análisis que de la prueba bace el abogado de los ape-lantes revela nn esfuerzo extraordinario, pero no puede lle-varnos a concluir que la Corte de Distrito cometiera un ma-nifiesto error al dirimir el conflicto en pro del demandado.
La circunstancia de que pudiera haberse citado erróneamente por la Corte algún precepto de ley o alguna jurisprudencia como aplicable que en realidad no lo fuera, no constituye error que pueda servir de base a la revocación de la sentencia, cuando ello en nada lia influido en la apreciación de los hechos y la regia de derecho aplicable se deduce como consecuencia única de los hechos mismos.
No podemos convenir con los apelantes en que la Corte estaba obligada a entrar en la consideración y tasación de los daños y perjuicios sufridos por los demandantes. No importa que los demandantes recibieran los golpes que recibieron, si dichos golpes, aunque consecuencia del choque, no lo eran de la culpa o negligencia del demandado. Era la culpa o negligencia imputada en la demanda al demandado la que hacía a éste responsable del daño. Creemos que la Corte no tuvo ni siquiera necesidad de detenerse como se detuvo en la minuciosa descripción de las lesiones.

Debe confirmarse la sentencia recurrida.